          Case 2:19-cv-04663-DMF Document 1 Filed 07/08/19 Page 1 of 3




 1   Edmundo P. Robaina (No. 018125)
     ROBAINA & KRESIN PLLC
 2   5343 North 16th Street, Suite 200
     Phoenix, Arizona 85016
 3   Telephone: (602) 682-6450
     Facsimile: (602) 682-6455
 4   epr@robainalaw.com
 5   Attorneys for Plaintiff Bejtush Hyseni
 6                              UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF ARIZONA
 8   Bejtush Hyseni,
                                                   No.
 9                 Plaintiff,
10   v.                                            COMPLAINT
11   Penske Logistics, LLC,
                                                   (Jury Trial Demanded)
12                 Defendant.
13
14           Plaintiff Bejtush Hyseni (“Hyseni”) alleges the following against Defendant
15   Penske Logistics, LLC (collectively “Penske”):
16           1.    This is an overtime case pursuant to the Fair Labor Standards Act
17   (“FLSA”), 29 U.S.C. § 201 et. seq.
18           2.    Hyseni is, and at all relevant times was, a resident of Phoenix, Maricopa
19   County, Arizona.
20           3.    Penske is a Delaware limited liability company authorized to do business
21   in Arizona.
22           4.    This Court has jurisdiction over the subject matter and the parties pursuant
23   to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
24           5.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Penske has
25   caused events to occur in Arizona out of which Hyseni’s claims arise.
26           6.    Hyseni began his employment with Penske as a truck driver on or about
27   September 6, 2016.
28           7.    In June of 2018, Hyseni was assigned to work at the Trader Joe’s
       Case 2:19-cv-04663-DMF Document 1 Filed 07/08/19 Page 2 of 3




 1   warehouse in Tolleson, Arizona. Hyseni typically works, and at all relevant times
 2   typically worked, six (6) or seven (7) days per week moving loaded trailers from the
 3   warehouse to the parking lot for pickup from approximately 7 p.m. to 3 a.m., and then
 4   making deliveries from 3 a.m. to approximately 9 a.m.
 5         8.     At all times relevant to his overtime claim, Hyseni’s regular rate of pay
 6   was $20.50 per hour.
 7         9.     Penske has failed or refused to pay Hyseni overtime wages for all of the
 8   hours over forty hours per week that Hyseni has worked, instead paying him for only ten
 9   to twenty hours of overtime per week.
10                                               Count One
11                                            (Overtime Claim)
12         10.    Hyseni incorporates by reference all previous allegations.
13         11.    At times relevant to his overtime claim, Hyseni was a covered employee
14   under the FLSA
15         12.    At all times relevant to his overtime claim, Penske was Hyseni’s employer
16   pursuant to the FLSA.
17         13.    As a result of Penske’s failure to pay for all of the hours over forty hours
18   per week that Hyseni has worked, Hyseni has suffered lost wages in the form of lost
19   overtime compensation.
20         14.    As a result of Penske’s actions, Hyseni is entitled to recover overtime
21   compensation, liquidated damages, and his attorneys’ fees.
22         WHEREFORE, Plaintiff Bejtush Hyseni prays for judgment in his favor and
23   against Penske, and asks the Court to:
24         A.     Award Hyseni back pay, pre-judgment and any other appropriate relief
25                necessary to make Hyseni whole and compensate him for the legal
26                violations described above;
27         B.     Award Hyseni liquidated damages;
28         C.     Award Hyseni attorneys’ fees pursuant to 29 U.S.C. § 216 and related

                                                 -2-
       Case 2:19-cv-04663-DMF Document 1 Filed 07/08/19 Page 3 of 3




 1                expenses; and
 2         D.     Award Hyseni such other legal and equitable relief as the Court deems just
 3                and proper.
 4         RESPECTFULLY SUBMITTED this 8th day of July 2019.
 5                                              ROBAINA & KRESIN PLLC

 6
 7                                              By /s/ Edmundo Robaina
                                                      Edmundo Robaina
 8                                                    Attorneys for Plaintiff

 9                                DEMAND FOR JURY TRIAL
10          Plaintiff Bejtush Hyseni hereby demands a jury trial as provided by Rule 38(a)
11   of the Federal Rules of Civil Procedure.
12         RESPECTFULLY SUBMITTED this 8th day of July 2019.
13
                                                ROBAINA & KRESIN PLLC
14
15
                                                By /s/ Edmundo Robaina
16                                                    Edmundo Robaina
                                                      Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
